 
 
I 
110th CONGRESS 1st Session 
S. 2198 
IN THE HOUSE OF REPRESENTATIVES 
 
October 31, 2007 
 Referred to the Committee on House Administration 
 
AN ACT 
To require the Architect of the Capitol to permit the acknowledgment of God on flag certificates. 
 
 
1.Short titleThis Act may be cited as the The Andrew Larochelle God, Family, and Country Act of 2007.  
2.Flag certificates issued by the Architect of the CapitolThe Architect of the Capitol shall permit the acknowledgment of God on flag certificates that are issued at the request of a Member of the United States House of Representatives or of the United States Senate.  
   Passed the Senate October 30, 2007. Nancy Erickson, Secretary   
